TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00321-CV


William Alexander Roper, Jr., Appellant

v.

Reagan, Burrus, Dierksen, Lamon & Bluntzer PLLC, Appellee




FROM THE COUNTY COURT AT LAW NO. 2 OF COMAL COUNTY
NO. 2005PC0102, HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant William Alexander Roper, Jr., has filed a third motion for extension of time
to file his appellate brief, requesting that we extend the November 12, 2007 deadline until February
13, 2008.  We will grant the extension and ORDER Roper to file his brief no later than February
13, 2008.  No further extensions will be granted.
		It is ordered February 12, 2008.

Before Chief Justice Law, Justices Pemberton and Waldrop